          Case 3:19-mj-01191-NLS Document 1 Filed 03/22/19 PageID.1 Page 1 of 18
AO 106 (Rev. 04/10) Application for a Search Warrant



                                      UNITED STATES DISTRICT COURTr-~~--~~--~-·~~~~
                                                                    for the
                                                         Southern District of California
                                                                                                                     Fi1l Ero·
                                                                                                                        ti   11tb~.


              In the Matter of the Search of
         (Briefly describe the property to be searched
          or identifY the person by name and address)
                                                                         )
                                                                         )
                                                                         )        Case No.
                                                                                                               LM~
                                                                                                           CLERK US DISTRICT COURT
                                                                         )                              SOUTHERN DISTijlCT QE.,.CAL.IFORNIA
      one white Apple iPhone, Model: A1634; IMEI:                                                       BY                df-' DEPUTY
       353299075033879; FCC ID: BCG-E2944A                               )
                                                                         )

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location).·

  See Attachment A-1, incorporated herein by reference
                            Southern               District of       California
located in the    --------                                       ----- - - - - - - - , there is now concealed (identify the
person or describe the property to be seized):

 See Attachment B-1, incorporated herein by reference

          The basis for the search under Fed. R. Crim. P. 4l(c) is (check one or more):
                 mevidence of a crime;
                 ~contraband, fruits of crime, or other items illegally possessed;
                 rf property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
            Code Section                                                            Offense Description
        21USC841,843(b),844,846,                    distribution, importation, possession of controlled substances & conspiracy to
        952,960,963&18 USC 922,924                  import/distribute; use of communication facility; firearms violations; money
        1956, 1957 & 31 USC 5332                    laundering violations, bulk cash smuggling violations.
          The application is based on these facts:
        See attached Affidavit

           ~ Continued on the attached sheet.
           0 Delayed notice of _ _ days (give exact ending date if more than 30 days: - - - - - ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.



                                                                                      z~pli=;;;;tfis signature
                                                                                             ETHAN CRAMER, HSI SA
                                                                                               Printed name and title

Sworn to before me and signed in my presence.


Date:     J'zil01 ~ /f
                                                                                                 Judge's signature

City and state: San Diego, CA                                                  HON. NITA L. STORMES, U.S. Magistrate Judge
                                                                                               Printed name and title
   Case 3:19-mj-01191-NLS Document 1 Filed 03/22/19 PageID.2 Page 2 of 18



                              ATTACHMENT A-1

                       PROPERTY TO BE SEARCHED

                             TARGET DEVICE #1

The following property is to be searched:

ONE WHITE APPLE !PHONE, MODEL: Al634; IMEI: 353299075033879; FCC
ID: BCG-E2944A ("TARGET DEVICE #1)



TARGET DEVICE #1 is currently in possession of Homeland Security
Investigations, 2255 Niels Bohr Court, San Diego, CA 92154.
   Case 3:19-mj-01191-NLS Document 1 Filed 03/22/19 PageID.3 Page 3 of 18
                                           1


                               ATTACHMENT B-1

                   DESCRIPTION OF EVIDENCE TO BE SEIZED

       Authorization is sought to search for and seize evidence of crimes, specifically
violations of Title 21, United States Code Sections 841 (distribution of controlled
substances), 843(b) (use of communication facility in felony), 844 (possession of
controlled substances), 846 (conspiracy to distribute controlled substances); 952,
960 and 963 (importation of controlled substances and conspiracy to do the same),
Title 18, United States Code Sections 922 and 924 (firearms violations), Title 18,
United States Code Sections 1956 and 1957 (money laundering offenses), and Title
31 United States Code Sections 5332 (bulk cash smuggling).

     The items to be seized are communications, records data, emails, text
messages, photographs, electronic messages, audio files and video files:

            i.    tending to indicate efforts to distribute controlled substances
within the United States, to possess controlled substances within the United States
or to smuggle/import controlled substances into the United States from Mexico;


             11.     tending to indicate efforts to collect, store, and or transport
illicit proceeds in the United States, to transport/smuggle the illicit proceeds from
the United States into Mexico.

             11i.    tending to identify co-conspirators, criminal associates, or others
involved in the smuggling/importation of controlled substances into the United
States or in the distribution of controlled substances within the United States;

             iv.    tending to identify co-conspirators, criminal associates, or others
involved in the laundering, transportation, and or smuggling of illicit proceeds from
the United States to Mexico.

            v.     tending to identify travel to or presence at locations involved in
the smuggling of controlled substances from Mexico to the United States and the
movement and maintenance of controlled substances or illicitly held firearms within
the United States such as stash houses, load houses or delivery points;

              vi.   tending to identify travel to or presence at locations involved in
collecting, storing, or disseminating illicit proceeds intended to be smuggled into
   Case 3:19-mj-01191-NLS Document 1 Filed 03/22/19 PageID.4 Page 4 of 18
                                           2


Mexico in the form of bulk currency or through laundering schemes meant to evade
reporting requirements.

             vii. tending to identify the user of, or persons with control over or
access to the subject phone;

           viii. tending to indicate efforts to acqmre, possess, transport,
smuggle, manufacture or sell firearms;

              ix.    tending to identify other facilities, storage devices, or services
such as email addresses, IP addresses and phone numbers that may contain electronic
evidence tending to indicate efforts to distribute controlled substances within the
United States, efforts to deliver controlled substances from Mexico to the United
States or efforts to acquire, possess, smuggle, sell or transport firearms;

              x.    tending to place in context, identify the creator or recipient of, or
establish the time of creation or receipt of communications, records or data above;

             x1.   tending to provide telephone numbers, direct connect numbers or
other identities assigned to the device, including usemames, passwords and
electronic mail addresses;

             xii. tending to provide call and direct connect history information,
including Internet Protocol addresses accessed by the device or accessing the device;
and

            x111. tending to provide Web-browsing history and any stored web
pages and that may include evidence related to the possession, distribution or
importation of controlled substances or related to the acquisition, possession,
smuggling, sale or transport of firearms.

      The protocols described in paragraphs 26 through 28 of the Affidavit will be
used for the identification and extraction of data subject to seizure pursuant to this
warrant.
  Case 3:19-mj-01191-NLS Document 1 Filed 03/22/19 PageID.5 Page 5 of 18




AFFIDAVIT IN SUPPORT OF APPLICATION FOR SEARCH WARRANT
      I, Ethan Cramer, having been duly sworn, state as follows:
                       EXPERIENCE AND TRAINING
      1.    I am a "law enforcement officer of the United States" within the
meaning of Title 18, United States Code, Section 2510(7), who is empowered by
law to conduct investigations of, and to make arrests for, offenses enumerated in
Title 18, United States Code, Section 2516. I have been a Special Agent ("SA")
with ICE, Homeland Security Investigations ("HSI"), since July 2010.         I am
presently assigned as the acting Supervisor Special Agent (SSA) for a group in San
Diego, CA, that focuses on the smuggling of controlled substances into the United
States along the southwest border. I am cross-designated and have the authority to
conduct Title 21 investigations and enforcement activities.        I have been and
continue to be involved with investigations for Title 21 offenses and work closely
with other agencies, including the U.S. Drug Enforcement Administration.
      2.    As a federal law enforcement officer for over eight years, I have
received formal training, as well as extensive on-the-job training, relative to the
investigation of narcotics trafficking, money laundering, bulk cash smuggling,
black market peso exchange, transportation, layering, structuring and other
techniques used to launder illicit proceeds from the sales of narcotics. I have
participated in investigations which involved the use of electronic surveillance
techniques and have been involved in multiple federal wiretap investigations. I
have monitored or overheard numerous calls or meetings between informants or
undercover agents, drug traffickers and money launderers. I have investigated
illicit narcotics, controlled substances, money laundering, bulk cash smuggling,
and other crimes that have resulted in arrests, indictments, and convictions. While

                                         1
  Case 3:19-mj-01191-NLS Document 1 Filed 03/22/19 PageID.6 Page 6 of 18




participating in these and other criminal investigations, I have executed search
warrants on businesses, residences, vehicles and storage facilities. As a result of
these investigations, I have become familiar with methods and techniques used by
narcotics traffickers to import narcotics into the U.S. and distribute those narcotics
within the U.S. and the methods and techniques used by money launderers and
narcotics traffickers to derive, launder, and conceal illicit proceeds, and to use
these proceeds to promote and facilitate unlawful activity. I have also participated
in undercover operations which involved the collection, transportation, exportation
and laundering of illicit proceeds derived from the sale of narcotics and other
items.
         3.     The following is based on my own investigation and oral and written
reports and accounts by other law enforcement officers. Because this affidavit is
submitted for the limited purpose of establishing probable cause in support of the
application for a search warrant, it does not set forth each and every fact that I or
others have learned during the course of this investigation. Rather, I have included
only facts relevant to establishing the requisite probable cause for the warrant
sought.
         4.     Much of the information set forth in this affidavit has been provided
to me by federal, state, and local task force officers or other law enforcement
officers.     Unless otherwise noted, whenever in this affidavit I assert that a
statement was made, the information was provided by another law enforcement
officer (who may have had either direct or hearsay knowledge of the statement) to
whom I have have spoken or whose report I have read and reviewed. Likewise,
information resulting from surveillance, (lxcept where otherwise indicated, does
not necessarily set forth my own observations, but rather has been provided
directly or indirectly by other law enforcement officers who conducted such
surveillance.
                                           2
  Case 3:19-mj-01191-NLS Document 1 Filed 03/22/19 PageID.7 Page 7 of 18




      5.     Based upon my training and expenence as a Special Agent, and
consultations with law enforcement officers experienced in narcotics smuggling
investigations, and all the facts and opinions set forth in this affidavit, I submit the
following:
      a.     Smugglers will use cellular/mobile telephones because they are mobile
      and they have instant access to telephone calls, text, web, and voice messages.


      b.     Smugglers will use cellular/mobile telephones because they are able to
      actively monitor the progress of their illegal cargo, such as narcotics, narcotic
      proceeds or weapons while the conveyance is in transit.


      c.     Smugglers and their accomplices will use cellular/mobile telephones
      because they can easily arrange and/or determine what time their illegal cargo,
      such as narcotics, narcotic proceeds or weapons will arrive at predetermined
      locations.


      d.     Smugglers will use cellular/mobile telephones to direct drivers to
      synchronize an exact drop off and/or pick up time of their illegal cargo, such
      as narcotics, narcotic proceeds or weapons.


      e.     Smugglers will use cellular/mobile telephones to notify or warn their
      accomplices oflaw enforcement activity to include the presence and posture of
      marked and unmarked units, as well as the operational status of checkpoints
      and border crossings.


      f.     Smugglers and their co-conspirators           often use     cellular/mobile
      telephones to communicate with load drivers who transport their illegal cargo,
                                           3
   Case 3:19-mj-01191-NLS Document 1 Filed 03/22/19 PageID.8 Page 8 of 18




        such as narcotics, narcotic proceeds or weapons.

        g.       The use of cellular telephones by smugglers tends to generate
        evidence that is stored on the cellular telephones, including text messages,
        photographs, audio files, call logs, address book entries, IP addresses, social
        network data, and location data.

                 PURPOSE OF AFFIDAVIT/ITEMS TO BE SEIZED
        6.       I make this affidavit in support of applications for search warrants for
the below-listed electronic devices (Target Device #1 and Target Device #2
collectively referenced as the "Target Devices"), currently in the possession of
HSI-San Diego Deputy Special Agent in Charge office1, that are described more
fully in Attachments A-1 and A-2 for evidence described more fully in
Attachments .B-1 and B-2, hereto:
                 (1)     one       white       Apple        iPhone,       Model:         A1634;        IMEI:
                 353299075033879; FCC ID: BCG-E2944A (Target Device #1);
                 (2) one red Apple iPhone, Model: A1660; IMEI: 355829083324262;
                 FCC ID: BCG-E3085A (Target Device #2);
These warrants are to seize evidence of crimes, specifically violations of Title 21,
United States Code Sections 841, 843(b), 844, 846; 952, 960 and 963 (distribution
of narcotics, importation of narcotics and conspiracy to distribute and to import
narcotics); Title 31 United States Code Section 5332 (bulk cash smuggling); Title
18 United States Code Sections 1956 and 1957 (money laundering offenses); and
Title 18, United States Code Sections 922 and 924 (firearms offenses).




         As explained further below, on January 22, 2018, Target Device #1 and Target Device #2 were seized upon
NUNEZ' arrest. The devices have been in HSI's custody at HSI's Deputy Special Agent in Charge San Ysidro
Office since the date of arrest.

                                                       4
  Case 3:19-mj-01191-NLS Document 1 Filed 03/22/19 PageID.9 Page 9 of 18




      8.     Based upon my experience and training, and the facts and opinions set
forth in this Affidavit, I believe the following items pertaining to the above-
described violations will be found in the cellular telephones to be searched:
             a.    Communications, records, data, emails, text messages, PIN
                   messages, photographs, electronic messages, audio files and
                   video files:
                   i.     tending to: indicate efforts to distribute controlled
                   substances; to transport, ship or otherwise move or conceal, or
                   attempt to move or conceal, illicit proceeds within the United
                   States; to possess controlled substances and or illicit proceeds
                   within the United States; to smuggle or otherwise import
                   controlled substances into the United States from Mexico; to
                   transport or otherwise move, or attempt to move, illicit
                   proceeds into Mexico; or to transport or otherwise move, or
                   attempt to move, or otherwise illicitly possess firearms;
                   11.    tending to identify co-conspirators, criminal associates,
                   or others involved in: the smuggling/importation of controlled
                   substances into the United States; the distribution of controlled
                   substances within the United States; or the transportation or
                   laundering of illicit proceeds from the sales of controlled
                   substances or illicitly obtained firearms;
                   111.   tending to identify travel to or presence at locations
                   involved in the smuggling of controlled substances from
                   Mexico to the United States or the movement and maintenance



                                          5
Case 3:19-mj-01191-NLS Document 1 Filed 03/22/19 PageID.10 Page 10 of 18




                of controlled substances, illicitly held firearms, and illicit
                proceeds within the United States such as at stash houses, load
                houses or delivery points;
                1v.    tending to identify the user of, or persons with control
                over or access to the subject phone;
                v.     tending to indicate efforts to acquire, possess, transport,
                smuggle, manufacture or sell firearms;
                vi.    tending to identify other facilities, storage devices, or
                                '
                services such as email addresses, IP addresses and phone
                numbers that may contain electronic evidence tending to
                indicate efforts to distribute controlled substances within the
                United States, efforts to deliver controlled substances from
                Mexico to the United States, efforts to acquire, possess,
                smuggle, sell or transport firearms, transport illicit proceeds, or
                launder illicit proceeds;
                vn.    tending to place m context, identify the creator or
                                                              '
                recipient of, or establish the time of creation or receipt of
                communications, records or data above.
                vni.   tending to provide telephone numbers, direct connect
                numbers or other identities assigned to the device, including
                usemames, passwords and electronic mail addresses;
                1x.    tending to provide call and direct connect history
                information, including Internet Protocol addresses accessed by
                the device or accessing the device;



                                       6
 Case 3:19-mj-01191-NLS Document 1 Filed 03/22/19 PageID.11 Page 11 of 18




                   x.    tending to provide Web-browsing history and any
                   stored web pages and that may include evidence related
                   to the possession,         distribution or importation of
                   controlled   substances;     the   acquisition,   possession,
                   smuggling, sale or transport of firearms; and the
                   transportation or laundering of illicit proceeds.
                   9.    As further detailed below, I submit that there is probable
             cause to believe that the items to be searched, as identified in
             Attachments B-1 & B-2 have been used in the commission of a crime
             and constitute evidence, fruits and instrumentalities of violations of
            violations of Title 21, United States Code Sections 841, 843(b), 846,
            952, 960 and 963 and Title 18, United States Code, Sections 922, 924,
             1956, and 1957 and that the foregoing will be found on the Target
             Devices, as further described in Attachments A-1 & A-2.
                 FACTS SUPPORTING PROBABLE CAUSE
      10.    On January 22, 2018, the Orange County Sheriffs Department
conducted a traffic stop on a white 2012 Volkswagen Passat bearing California
license plates 7HHU871. Deputy Rich Franco (hereinafter "Deputy-I") identified
Ernesto NUNEZ to be the driver and sole occupant of the vehicle. During a search
of the Passat, Sheriff Deputies discovered and seized a .45 caliber handgun and
$31,360. The handgun had been concealed within the passenger side windshield
cowling.    Following being read his Miranda warnings, NUNEZ waived his
Miranda rights and provided a voluntary statement during which he admitted to
knowing the gun and money were in the vehicle and indicating that he intended to



                                          7
 Case 3:19-mj-01191-NLS Document 1 Filed 03/22/19 PageID.12 Page 12 of 18




take those items south into Mexico with him. NUNEZ was charged with violating
Title 18 U.S.C. § 922(g) and 3 I U.S.C. 5332 and is currently awaiting trial
scheduled for May 7, 2019 before the Hon. Marilyn L. Huff. On November I3,
20I8, NUNEZ submitted a motion to suppress evidence; that motion, which
concerned the propriety of the stop and seizure of the firearm and bulk U.S.
currency, was denied following an evidentiary hearing conducted by Judge Huff on
January 22 and January 23, 20I9. The following information pertains to the traffic
stop that led to NUNEZ' arrest:
      I 1.   On January 22, 20I8, beginning at approximately 9:44 a.m., Deputy-I
was traveling southbound on Interstate 5 just north of Las Pulgas Road when he
observed a white 20I2 Volkswagen Passat bearing California license plates
7HHU87I (hereinafter "Passat"). After pacing the vehicle, Deputy-I determined
that the Passat was traveling above the posted speed limit in violation on CVC
22349(a). Deputy-I initiated his emergency lights, resulting in the Passat pulling
onto the shoulder just north of the Las Pulgas Road.
      I2.    As Deputy-I approached the vehicle, the driver, who was later
identified to be Ernesto NUNEZ, extended his hand to shake the Deputy's hand.
As Deputy-I grasped the driver's hand, he noticed his hand to be sweaty and
shaking slightly. Before reaching the vehicle, Deputy- I noticed a strong odor of
cologne. He also noticed a series of cologne and other bottles on the front seat of
the vehicle, at least some of which appeared to be open.
      I 3.   NUNEZ stated the Passat belonged to him and that he had purchased
the vehicle approximately one month prior for $4,000 at an auction in San Diego.
NUNEZ stated he was traveling from San Fernando, California to his house in San



                                         8
 Case 3:19-mj-01191-NLS Document 1 Filed 03/22/19 PageID.13 Page 13 of 18




Diego after visiting his daughter. Deputy-1 pointed out that NUNEZ' Driver's
License listed a Van Nuys address at which time, NUNEZ stated he lived in both
Van Nuys and San Diego. Deputy-I asked NUNEZ for his San Diego address.
NUNEZ could not, however, provide the address and claimed he did not know it.
       14.   Deputy-I asked NUNEZ to step out of the vehicle.            NUNEZ
complied. Deputy-1 again asked NUNEZ about his San Diego address. NUNEZ
then stated that he did not live in San Diego but lived in Rosarito, Mexico. NUNEZ
stated he had crossed into the United States on January 19, 2018, and was on his
way home to Rosarito, Mexico.
      15.    Deputy-1 asked NUNEZ if he was the only one who had driven the
vehicle that day and NUNEZ confirmed he was. Deputy-1 asked NUNEZ if he had
anything illegal in the vehicle and NUNEZ replied "No". Deputy-1 provided
NUNEZ a Consent to Search Form requesting permission to search the Passat.
While NUNEZ stated he did not want to sign the form, he was recorded stating
"You know, if you want to, go ahead". At this time, Deputy Gino Rodriguez
(hereinafter "Deputy-2"), who had arrived on scene and was assisting Deputy-1,
requested NUNEZ to remove the contents of his pockets, which Deputy-1 had
observed were bulging. NUNEZ removed multiple bundles of United States
currency from his front pockets. NUNEZ later acknowledged that these bundles
totaled approximately $4,000.
      16.    Before searching the vehicle, Deputy-1 deployed his narcotic
detection dog, Bolt, from his patrol car. As Deputy-1 walked Bolt around the
Passat, he noticed Bolt alert on the front right wheel well, passenger side rocker
panel, and the left rear wheel well. During a search of the vehicle, Deputy-2



                                        9
 Case 3:19-mj-01191-NLS Document 1 Filed 03/22/19 PageID.14 Page 14 of 18




located a red and black box in the front compartment area of the vehicle. Inside the
box, the deputies discovered bundles of United States currency and one bundle of
Mexican Pesos. As Deputy-2 was searching the engine compartment, he opened
the passenger side windshield cowling and discovered a handgun wrapped in a
multicolored handkerchief. At this time, NUNEZ was handcuffed and placed in the
backseat ofDeputy-1 's patrol vehicle.
      17.   HSI Supervisory Special Agent (SSA) Kevin Murphy and I responded
to the San Clemente Border Patrol Station, where NUNEZ and the vehicle had
been transported. SSA Murphy and I contacted NUNEZ and informed him he was
under arrest for the transportation of bulk currency and being a felon in possession
of a firearm. NUNEZ was read his rights, per Miranda, in the English language,
from a pre-printed form by me and witnessed by SSA Murphy. NUNEZ waived his
Miranda rights both verbally and in writing and agreed to answer questions.
      18.   NUNEZ stated that he was on his way to Rosarito, Mexico. NUNEZ
stated he did not plan on stopping before crossing into Mexico. When asked about
the gun found in the vehicle, NUNEZ stated the gun belonged to him and that, in
2007, he had also been arrested for being in possession of a gun. NUNEZ stated he
purchased the gun from a friend the day prior for $350. NUNEZ stated his friend
concealed the gun in the car for him. NUNEZ stated he was present when his
friend placed the gun in the natural void accessed through the engine compartment.
      19.   NUNEZ stated that, when he was stopped by the Deputy, he believed
he had approximately $4,000 in his pockets and an additional $20,000 in the
vehicle. NUNEZ stated the rest of the money was in the console and underneath
the steering wheel. NUNEZ stated he hid the money because he was going to cross



                                         10
 Case 3:19-mj-01191-NLS Document 1 Filed 03/22/19 PageID.15 Page 15 of 18




the border. NUNEZ then modified his prior statement and said he was going to put
some money in a bank account prior to crossing but indicated he intended to cross
at least $20,000 into Mexico.
      20.    NUNEZ stated that he purchased the Passat in Otay Mesa, CA, for
$2,800 from an unidentified individual. NUNEZ stated the guy from whom he had
purchased the vehicle put in the non-factory compartment underneath' the steering
wheel. NUNEZ then stated he had the guy put the compartment underneath the
steering wheel the day prior to his arrest.
      22.    At the time of NUNEZ' arrest, Target Device#l & Target Device#2
were in his possession.
      23.    On January 22, 2018, the combined United States Currency and
Mexican Pesos seized from NUNEZ' vehicles was determined to be $31,360.
       24.   I know from my training and experience that individuals working for
organizations involved in conspiracies to distribute controlled substances or to
launder money use public, cellular, and mobile telephones on a regular basis in
order to facilitate narcotic transactions. It is common for individuals involved in
narcotic or money laundering activity to have and use multiple cell phones at any
one given time. This is because they believe law enforcement may have wiretaps in
place and may be collecting information pertaining to the organization and the
distribution of controlled substances. By having and using multiple cell phones,
individuals involved in narcotics activity believe they are shielding themselves
from law enforcement detection.
       25.   NUNEZ is currently charged by Information in this district in Case
No. l 8cr00772 with one Count of possession of a firearm by a felon in violation of



                                              11
 Case 3:19-mj-01191-NLS Document 1 Filed 03/22/19 PageID.16 Page 16 of 18




18 U.S.C. § 922(g)(l) and one count of bulk cash smuggling into or out of the
United States in violation of 31 U.S.C. § 5332.
                               METHODOLOGY
        26. It is not possible to determine, merely by knowing the cellular
telephone's make, model and serial number, the nature and types of services to
which the device is subscribed and the nature of the data stored on the device.
Cellular devices today can be simple cellular telephones and text message devices,
can include cameras, can serve as personal digital assistants and have functions
such as calendars and full address books and can be mini-computers allowing for
electronic mail services, web services and rudimentary word processing.          An
increasing nillnber of cellular service providers now allow for their subscribers to
access their device over the internet and remotely destroy all of the data contained
on the device.   For that reason, the device may only be powered in a secure
environment or, if possible, started in "flight mode" which disables access to the
network. Unlike typical computers, many cellular telephones do not have hard
drives or hard drive equivalents and store information in volatile memory within
the device or in memory cards inserted into the device.         Current technology
provides some solutions for acquiring some of the data stored in some cellular
telephone models using forensic hardware and software. Even if some of the
stored information on the device may be acquired forensically, not all of the data
subject to seizure may be so acquired. For devices that are not subject to forensic
data acquisition or that have potentially relevant data stored that is not subject to
such acquisition, the examiner must inspect the device manually and record the




                                         12
  Case 3:19-mj-01191-NLS Document 1 Filed 03/22/19 PageID.17 Page 17 of 18




process and the results using digital photography. This process is time and labor
intensive and may take weeks or longer.
        27. Following the issuance of this warrant, I will collect the subject
cellular telephone and subject it to analysis. All forensic analysis of the data
contained within the telephone and its memory cards will employ search protocols
directed exclusively to the identification and extraction of data within the scope of
this warrant.
        28. Based on the foregoing, identifying and extracting data subject to
seizure pursuant to this warrant may require a range of data analysis techniques,
including manual review, and, consequently, may take weeks or months. The
personnel conducting the identification and extraction of data will complete the
analysis within ninety (90) days, absent further application to this court.


                                    CONCLUSION
       29.      Based on all of the facts and circumstances described above, I believe
that probable cause exists to conclude that NUNEZ used each of the Target
Telephones to facilitate the transportation of bulk currency into or out of the
United States and to illicitly acquire and maintain firearms. There is probable
cause to believe that the items to be searched, as identified in Attachments B-1 &
B-2 have been used in the commission of a crime and constitute evidence, fruits
and instrumentalities of violations of violations of Title 21, United States Code
Sections 841, 843(b), 846, 952, 960 and 963; Title 18, United States Code,
Sections 922 and 924; Title 18, United States Code, Sections 1956 and 1957; and




                                           13
  Case 3:19-mj-01191-NLS Document 1 Filed 03/22/19 PageID.18 Page 18 of 18




Title 31, United States Code5332 and that the foregoing will be found on the
Target Devices, as further described in Attachments A-1 & A-2.
          30.   Therefore, I respectfully request that the Court issue a warrant
authorizing me, a Special Agent with Homeland Security Investigations, or another
federal law enforcement agent specially trained in digital evidence recovery, to
search the items described in Attachments A-1 & A-2, and to seize the items listed
in Attachments B-1 & B-2.

          I swear the foregoing is true and correct to the best of my knowledge and
belief.




                                                    ~I
          Subscribed and sworn to before me this ;J2_ day of March, 2019.




      42'~;;
    Honorable Nita L. Stormes
    United States Magistrate Judge




                                           14
